COBB, Judge.
Appellant, Guadalupe Leija, pled nolo contendere to two counts of lewd assault upon a child. A third such count was nolle prossed by the state as part of the plea agreement. The agreement provided that the trial court would not vary from the state sentencing guidelines. Contrary to said agreement, the trial court departed downward in its sentence. We reverse and remand for entry of sentence in accordance with the agreement, or, in the alternative, for trial of all three counts in the event the trial court finds the plea agreement unacceptable. Our action in regard to this appeal, of course, does not preclude any new plea agreement between the state and the defendant.1
REVERSED and REMANDED for further proceedings consistent with this opinion.
COWART and DANIEL, JJ., concur.

. We also note that the trial court failed to enter a written, signed order setting out its reasons for departure, although unsigned notations appear on the defendant's scoresheet. In view of our disposition herein, we do not consider the validity vet non of the noted reasons.